Exhibit 10.6

Purchase Agreement

No. 200505D01

Place of sign: Beijing

Party A: Sureland Industrial Fire Safety Co. Ltd. (hereinafter referred to as
Party A)

Party B: Guangzhou Jinshengyang Technologies Co. Ltd. (hereinafter referred to
as Party B)

According to the Contract Law of the People’s Republic of China, this agreement
is made by and between Party A and Party B on the principles of honesty, credit
and equality, whereby Party A has agreed to buy and Party B agreed to sell the
goods involved and both parties have confirmed to jointly observe this agreement
signed with the following terms and conditions:

Article 1 Name, specification and unit price of goods

 

1. See annex 1 for the name, specification and unit price of the goods

 

2. Add or delete other goods or services in annex 1 by approval of both parties.

 

3. The price of goods is variable on the basis of market situation, and both
Party A and Party B can put forward revision of it in due course.

Article 2 Technical standard/ Quality assurance

 

1. Quality assurance: the goods involved in this agreement must meet relevant
standards issued by the state and the industry.

 

2. Technical requirements: follow the technical specifications offered by Party
A.

 

1. Party B ensures quality assurance date of the goods in this agreement to be
valid within 24 months after every batch of goods inspected as the qualified by
the authorities concerned is put into use.

 

2. If there is any product that fails to satisfy the above-mentioned standard,
and after receiving the notice of Party A about that case, Party B should repair
or replace the unqualified products as soon as possible according to the choice
of Party A, from which all of the expenses resulted should be borne by Party B
alone, and the quality assurance date of the goods repaired or replaced will be
24 months after the goods is put into the use again.



--------------------------------------------------------------------------------

Article 3 Delivery, pricing and payment mode

 

1. Delivery mode: In the case of formal order, Party A will fax the order list
to Party B in written form, and Party B should ensure the term of delivery is no
more than 15 days under normal conditions, subject to the date confirmed by the
order list, and in special cases, both parties will make negotiations to decide
the date.

 

2. Price of product: The prices of all orders will be implemented according to
annex 1 within the valid term of the agreement, including freight, packing
expenses, technical support and service charge.

 

3. Payment mode: The payment will be settled up on the basis of month and be
checked during the period between the 20th and 25th day of each month, and the
checking range of payment for the goods is from the 26th day of last month to
the 25th day of this month. Party B issues 17% value added tax invoice in that
month to Party A before the 30th of each month, and Party A pay for the goods
ordered two month before to Party B before the 15th day of each month (and the
total back money must be no more than 0.1 million Yuan).

Article 4 Transportation

 

1. Mode: Delivery by Party B.

 

2. Destination: Sureland Industrial Fire Safety Co. Ltd.

 

1. Freight and relevant expenses: Borne by Party B.

 

2. Party B will be responsible for any risk of damage and loss for the goods on
halfway transported by the carrier.

Article 5 Packing standard, supply and recovery of packing material

 

1. Packing standard: Follow general standard;

 

2. Concrete requirements for the packing material and mark: According to the
requirements of Party A, but them must meet the requirements of long-distance
transportation, loading and unloading and installation.

 

3. Expenses: Party B will be responsible for the packing expenses.

 

4. If the packing fails to meet the standard or stipulation, Party B will be
responsible for the damage and loss or other consequences caused by the packing.



--------------------------------------------------------------------------------

Article 6 Standard and method of acceptance and inspection and treatment

 

1. If Party A fails to send back the confirmation of delivery order and invoice
receipt within one week after receiving the goods and invoice, which would be
taken as that Party A has defaulted the acceptance of the goods.

 

2. Within 10 days after Party A has received the goods, the quality inspection
for the goods will be performed at the destination specified by Party A
according to the technical standard and requirements (or agreement) stated in
this agreement, in addition, a receiving record must be made on the basis of
specification and quantity in the contract.

 

3. Party A can make the following choices for the unqualified or lacking goods:

(1) Deduct the quantity of the unqualified (or lacking) goods from the order in
this contract.

(2) Ask Party B to replace the unqualified (or lacking) goods.

(3) Take other suitable rights or remedial measure for the unqualified goods.

If Party B fails to inform Party A of how to treat the unqualified goods in
written form within 48 hours after Party A gives the notice of rejecting to
accept the unqualified goods, Party A would have the right to treat the
unqualified goods without any responsibility for Party B. In any case, however,
Party A can ship back any unqualified goods to Party B, from which all expenses
arisen will be Party B’s charge, and Party B is responsible for all losses
caused by the unqualified goods and rapidly paying or compensating for all of
the expenses of Party A on shipping back, storage or treatment of any
unqualified goods. It is worth to be mentioned that Party A’s payment for any
unqualified goods should not become the reason why Party A must accept the
unqualified goods and should not restrict or damage any right of Party A or the
right to take any remedial measure and also should not relieve Party B’s
responsibility for the unqualified goods.

Article 7 Technical service and training

Party B will offer technical service and training (with the expenses assumed by
Party B) according to the requirements of Party A.



--------------------------------------------------------------------------------

Article 8 Responsibilities of default

 

1. In the case of failing to deliver the goods on time, Party B will pay a penal
sum of 1% total payment for the goods on the basis of calendar day, and the
highest penal sum is no more than 30% of the total sum of the contract.

 

2. Party B ensures the goods delivered not to infringe the right of any third
party, otherwise, Party B will be responsible for all losses of Party A that are
caused by this infringement.

Article 9 Settlement of dispute

Any dispute arisen form this contract, both parties should negotiate with each
other for settlement in the spirit of sincerity and cooperation according to the
Contract Law of the People’s Republic of China. If the negotiation fails, both
parties agree to submit the dispute to the local people’s court for settlement
in the place where the contract is signed.

Article 10 Valid period of this agreement

The valid period of this agreement is one year, if both parties do not put
forward any objection within three months before the expiration of this
agreement, which would be extended for one more year automatically.

Article 11 Others

 

1. After being signed and stamped by both parties, this agreement will be in
effect, and both parties will make negotiations for settlement of other issues
not stated here.

 

2. This agreement is made in duplicates, and each party keeps one copy.

 

3. The order list will come into force when having been signed respectively by
any valid authorized person of both parties.

Name and signature sample of the valid authorized person of Party A:

Manager of the purchase department:

Purchase engineer: Guo Song



--------------------------------------------------------------------------------

Name and signature sample of the valid authorized person of Party B:

Manager of the sales department: Liu Jiang

Manager of market department: Xiang Qian

Vice general manager: Yi Gangjun

 

Party A: Sureland Industrial Fire Safety Co. Ltd.    Party B: Guangzhou
Jinshengyang. Technologies Co. Ltd. Address: No. 22, Litian Road,Nanbanbidian of
Liqiao,    Address: 8F, building 8, Huangzhou Industrial Zone, Shunyi District,
Beijing    Chepo Road, Tianhe District, Guangzhou Zip code: 101304    Zip code:
510660 Tel: 010-81463816/7/8    Tel: 020-38601441, 38601530 Fax: 010-81463639   
Fax: 020-38661272 Representative:    Representative: Agent: Guo Song    Agent:
Liu Jiang Date: May 20, 2005    Date: May 20, 2005